Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on August 5, 2021 has been entered. 

Status of Claims
This action is in reply to the request for continued examination filed on August 5, 2021, entering claim amendments filed June 30, 2021.
Claims 1, 8, and 15 are currently amended.  
Claims 3, 11, 13, 18, and 23 have been canceled.   
Claims 1, 2, 4-10, 12, 14-17, 19-22, and 24 are currently pending and have been examined. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments that Cantrell fails to expressly teach any transitioning a “container state” from an “empty state” to a “loaded state” in the container smart contract on the blockchain, within the ordered combination of the rest of independent Claims 1, 8, and 15, are persuasive.  While Cantrell does note in paragraph 16 that a smart label might record time and temperature of a product and package and add that data to the blockchain ledger periodically, Cantrell never expressly teaches entering any “container state” as an “empty state” or “loaded state” in the blockchain.  Cantrell is the closest prior art to the instant application.  Thus, because this feature is not taught by the closest prior art, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627